 In the Matter Of MACHINE PRODUCTS COMPANYandINTERNATIONALASSOCIATION Or MACHINISTS,DISTRICT 37, A. F. OF L.Case No. 16-R-1299.-Decided August11, 1945Messrs. Seymour LiebermanandJ.A.-Green,of Houston, Tex., forthe Company.Messrs. Henry J. MurphyandA. H. Houser,of Houston,Tex., forthe Union.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Machin-ists,District 37, A. F. of L., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Machine Products Company, Houston, Texas, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Lewis Moore, TrialExaminer.Said hearing was held at Houston, Texas, on May 17,1945.The Company and the Union appeared and participated.All partieswere afforded full opportunity to be heard, to examineand cross-exam-ine witnesses, to introduce evidence bearing on the issues, and to filebriefs with the Board.The Company contended at the hearing thatitswas prejudiced in the preparation of its case through the refusalof the Regional Director to grant a continuance and by reason of thefact that, owing to the Company's delay in calling for its mail, theCompany did not receive notice of the hearing until 2 days prior tothe date thereof.Subsequent to the hearing, the Board issued an order to show causewhy an election should not be directed in the stipulated unit unlessthe Company should submit an offer of proof with respect to the evi-dence which it claimed it was prevented from introducing throughlack of opportunity to prepare for the hearing.No offer of proofhas been submitted by the Company in accordance with the provisions63 N. L.R. B., No. 43.298 MACHINE PRODUCTS COMPANY299of said order.Accordingly, we find that the Company has not beenprejudiced by the refusal of the Regional Director to grant a continu-ance.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMachine Products Company, a general partnership consisting ofJ. A. Green and Duane Ellis, copartners, operates a machine shop inHouston, Texas, where it is engaged in subcontracting ordnance andshipyard work.The Company processes each month finished prod-ucts valued at approximately $35,000, of which approximately 20 per-cent is shipped to points outside the State of Texas.We find, contrary to the contention of the Company, that it isengaged in activities affecting commerce within the meaning of theNational Labor Relations Act.'II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, District 37, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused the Union's request for recognition asbargaining representative for the Company's production and mainte-nance employees.A statement of a Field Examiner for the Board, introduced in evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with the parties,' that all produc-tion and maintenance employees of the Company, excluding office andI SeeMatter of McCarty Manufacturing Company,59 N. L. It. B. 1244,and cases citedtherein.2The Field Examiner reported that the Union had submitted 25 authorization cards, ofwhich 17, dated in February and March 1945, checked with the Company's pay roll ofApril 2, 1945,containing 39 names within the claimed appropriate unit.8 The parties agreed at the hearing with respect to the inclusions and exclusions from theappropriate unit.Subsequently thereto, the Union in its brief altered its position as 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical employees, foremen, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees or effectively recommend such action,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.0V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the erm-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.The Company requests that in the event of an election the ballotshould be in such form as to permit the employees to vote againstrepresentation by the Union or any other labor organization.'TheUnion contends'that the normal practice of permitting the eligibleemployees to vote for or against the labor organization involved shouldbe followed in the present instance.We see no reason to depart fromour usualpractice in this respect and shall accordingly, provide in theballot that the employees of the Company may vote for or againstthe Union.5DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Machine ProductsCompany, Houston, Texas, an' election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matter asregards foremen and laborers whom it now contends should be included and excluded, re-spectively,from the appropriate unit.Since it appears that the Union seeks a production and maintenance unit, we see noreason to exclude therefrom employees whose duties include a substantial amount of pro-duction work.Accordingly,we shall not disturb their agreed inclusion within the unit.With respect to foremen,the record clearly establishes that employees in this classificationhave authority to effectively recommend changes in the status of production and main-tenance employees,and consequently,we see no reason to depart from their agreedexclusion.'The Company suggests that the ballot should read"Do you wish to be represented forthe purpose of collective bargaining by the I.A.M., A. F. L., or do you wish to bargaindirectly with the Machine Products Company?"Cf.Matter of R J. Reynolds Tobacco Company,52 N L. R. B. 1311. MACHINE PRODUCTS COMPANY301agent for the National Labor Relations Board and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of the Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-,eluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Interna-tionalAssociation of Machinists, District 37, A. F. of L., for thepurposes of collective bargaining.